Exhibit 10.1

FORM OF

ESCROW AGREEMENT

THIS ESCROW AGREEMENT, dated as of [            ], 2010 (this “Agreement”), is
by and among Myriad Pharmaceuticals, Inc., a Delaware corporation (“Parent”),
Frederick E. Pierce, II, solely in his capacity as representative of the
stockholders of Javelin Pharmaceuticals, Inc. (the “Stockholder
Representative”), and American Stock Transfer and Trust Company (the “Escrow
Agent”). Each capitalized term used in this Agreement but not otherwise defined
herein shall have the meaning ascribed thereto in the Merger Agreement (as
defined below). Parent shall provide the Escrow Agent with a true and complete
copy of the Merger Agreement for its records and reference.

WHEREAS, Parent, MPI Merger Sub, Inc., a Delaware corporation and a wholly owned
subsidiary of Parent (“Merger Sub”), and Javelin Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), are parties to an Agreement and Plan of
Merger, dated as of December 18, 2009 (as such agreement may be subsequently
amended or modified, the “Merger Agreement”), providing for the merger of Merger
Sub with and into the Company (the “Merger”);

WHEREAS, pursuant to the Merger Agreement, immediately following the Merger
Effective Time, Parent shall issue and deposit with the Escrow Agent a number of
shares of Parent Common Stock equal to the maximum number of additional shares
of Parent Common Stock that could be issued as Milestone Shares as set forth in
Section 4.01(b)(ii) of the Merger Agreement (the “Escrowed Shares”), which are
to be held in escrow for the purpose of satisfying Parent’s obligation to issue
additional shares of Parent Common Stock to the Company Stockholders upon the
achievement of Dyloject Approval, as hereinafter provided; and

WHEREAS, the parties desire to set forth their understandings with regard to the
escrow account established hereunder.

NOW, THEREFORE, in consideration of the promises and agreements of the parties
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Appointment of Agent. Parent and the Stockholder Representative hereby
appoint the Escrow Agent as their agent to hold in escrow, and to administer the
disposition of, the Escrow Fund (as defined below) in accordance with the terms
of this Agreement, and the Escrow Agent hereby accepts such appointment.

2. Stockholder Representative. Pursuant to Section 11.01 of the Merger
Agreement, the Stockholder Representative has been designated to act as the
representative, agent and attorney-in-fact for the Company Stockholders and
their successors and assigns for all purposes under this Agreement. The Escrow
Agent is hereby relieved from any liability to any person for any acts done by
the Escrow Agent in accordance with any notice, direction, consent or
instruction of or from the Stockholder Representative under this Agreement,
except as set forth in Section 9(b) hereof.



--------------------------------------------------------------------------------

3. Establishment of Escrow. Immediately following the Merger Effective Time, and
in accordance with the terms of the Merger Agreement, Parent shall issue and
deliver the Escrowed Shares to a special escrow account established by the
Escrow Agent on behalf of Parent and the Stockholder Representative for the
benefit of the Company Stockholders (the “Escrow Account”). The Escrowed Shares
shall be represented by one or more stock certificates registered in the name of
the Escrow Agent or its nominee. Upon receipt of certificates representing such
shares of Parent Common Stock, the Escrow Agent shall acknowledge in writing
receipt of such certificates to Parent and the Stockholder Representative. Any
securities of Parent issued or distributed in respect of or in exchange for any
of the Escrowed Shares, whether by way of stock dividends, stock splits or
otherwise, shall be issued in the name of the Escrow Agent or its nominee, and
shall be delivered to the Escrow Agent, who shall hold such securities in the
Escrow Account (such securities being considered Escrowed Shares for the
purposes hereof). The Escrow Agent shall have no responsibility to monitor or
compel issuance of any Escrowed Shares in its name, but shall merely hold such
shares as are delivered, as provided herein. The Escrowed Shares held in the
Escrow Account, together with any further shares that may be deposited in the
Escrow Account by Parent and with any cash, securities or other property
deposited in the Escrow Account in accordance with Section 4(c) hereof, less any
shares released from the Escrow Account and/or cancelled, as the case may be,
from time to time in accordance with Section 6 hereof, shall be referred to
herein as the “Escrow Fund.” The Escrow Agent agrees to administer the
disposition of the Escrow Fund in accordance with the terms and conditions of
this Agreement. The Escrow Fund shall be segregated on the books and records of
the Escrow Agent from the other assets of the Escrow Agent and shall be held by
the Escrow Agent in trust for the benefit of Parent and the Company Stockholders
in accordance with the terms and conditions of this Agreement. The Escrow Fund
shall not be subject to any lien, attachment, trustee process or any other
judicial process of any creditor of any party hereto, and shall be held and
disbursed solely for the purposes of, and in accordance with the terms and
conditions of, this Agreement.

4. Voting and Rights of Ownership.

(a) The Escrowed Shares held pursuant to this Agreement will be shown as issued
and outstanding on the books and records of Parent.

(b) Each Company Stockholder will have the right, in its sole discretion, to
direct the Escrow Agent in writing as to the exercise of any voting rights
pertaining to the Escrowed Shares and the Escrow Agent shall comply with any
such written instructions. In the absence of such instructions, the Escrow Agent
agrees to vote the Escrowed Shares on any matter for which the Escrowed Shares
are eligible to vote such that the votes attached to the Escrowed Shares are
voted in a manner consistent with and in the same proportion to the voting of
all other shares of Parent Common Stock that were eligible to vote and for which
votes were cast in respect of such matter. The Escrow Agent shall have no
obligation to solicit consents or proxies from the Company Stockholder for
purposes of any such vote.

(c) Any cash dividends or other cash distribution in respect of the Escrowed
Shares shall promptly be distributed to the Company Stockholders by check
payable to the Company Stockholders in proportion to the number of Escrowed
Shares that would be released to the Company Stockholders if the Dyloject
Approval occurred on the record date for payment

 

2



--------------------------------------------------------------------------------

of such dividends in accordance with Schedule A hereto. Any non-cash dividend or
other non-cash distribution on the Escrowed Shares shall be issued in the name
of the Escrow Agent or its nominee and deposited with the Escrow Agent to be
held in escrow along with the corresponding Escrowed Shares. Any such non-cash
dividend or other non-cash distribution shall be released from escrow in
conjunction with the release from escrow of the corresponding Escrowed Shares,
and Parent and the Stockholder Representative shall direct the Escrow Agent to
do the same in the applicable Release Notice (as defined below). In the event
all or a portion of the Escrowed Shares are cancelled, any corresponding
non-cash dividends or other non-cash distributions on such Escrowed Shares not
previously distributed to the Company Stockholders shall be returned to Parent.
If the Escrowed Shares are reclassified, converted or changed into, or exchanged
for securities or other property (other than cash) pursuant to a merger,
consolidation or other reorganization of Parent after the Merger Effective Time,
then such reclassified shares or securities or other property (other than cash),
as the case may be, shall be deposited with the Escrow Agent to be held in
escrow and released from escrow and/or cancelled, as the case may be, in
conjunction with the terms of this Agreement at the same time and in the same
respective amounts as the related Escrowed Shares, assuming for this purpose
that such reclassification, merger, consolidation or other reorganization had
not been effected.

5. Tax Matters.

(a) The parties agree solely for U.S. Tax purposes and, to the extent permitted
by applicable Law, state and local Tax purposes, (i) the Escrowed Shares shall
be treated as owned by the respective Company Stockholders, (ii) any dividend or
other distribution on the Escrowed Shares, whether in the form of securities or
cash, and any interest and earnings from the investment and reinvestment of any
distribution on the Escrowed Shares (collectively, “Escrow Earnings”) shall, as
of the end of each calendar year and to the extent required by the Internal
Revenue Code, be reported as having been earned by the respective Company
Stockholders, and (iii) the Escrow Agent does not have any interest in the
Escrowed Shares or Escrow Earnings. In accordance with its respective share of
the Escrow Earnings, each Company Stockholder shall report on its Tax Returns
and be liable for the payment of, and shall pay when due, its respective share
of any Taxes on the Escrow Earnings. For Tax reporting purposes, all Escrow
Earnings in any Tax year shall be reported as allocated to the Company
Stockholders in accordance with their respective ownership of Escrowed Shares
until the release of the Escrowed Shares to the Company Stockholders or the
cancellation of the Escrowed Shares. The Escrow Agent shall report all Escrow
Earnings on Form 1099 or other appropriate forms with respect to each calendar
year during the term of this Agreement in a manner consistent with the
provisions of this Section 5(a). Unless clearly required by applicable Law, no
party to this Agreement shall take any position that is inconsistent with the
provisions of this Section 5(a) for any Tax purposes.

(b) Each Company Stockholder shall complete, sign and send to the Escrow Agent,
a Form W-9, or Form W-8, as applicable, and any other forms and documents that
the Escrow Agent may reasonably request for Tax reporting purposes. Moreover,
each Company Stockholder acknowledges and agrees that, in the event the Escrow
Agent is required to withhold any Taxes, the Escrow Agent shall, upon mutual
direction from Parent and the Stockholder Representative, remove such portion of
any distribution to such Company Stockholder as is required to be remitted to
the Internal Revenue Service in compliance with the Code or to any other
applicable Taxing Authority.

 

3



--------------------------------------------------------------------------------

6. Release/Cancellation of the Escrowed Shares.

(a) Immediately following the Merger Effective Time, Parent and the Stockholder
Representative will agree upon and deliver Schedule A to the Escrow Agent which
shall set forth the number of shares to be released from escrow or cancelled, as
the case may be, and shall be completed in accordance with the provisions of
Section 4.01(b)(ii) of the Merger Agreement.

(b) Release.

(i) If Dyloject Approval occurs on or prior to June 30, 2010, Parent shall
provide the Escrow Agent and Stockholder Representative with written notice
signed by the Chief Executive Officer or Chief Financial Officer of Parent (a
“Release Notice”) within two (2) Business Days of the date of Dyloject Approval.
The Release Notice shall: (i) specify the date of the Dyloject Approval and
(ii) provide an irrevocable direction to release the specified number of
Escrowed Shares, if any, in accordance with Section 4.01(b)(ii) of the Merger
Agreement to be distributed pursuant to and as set forth in Schedule A hereto,
together with any dividends or other distributions or property paid or made in
respect of such Escrowed Shares, to the Company Stockholders.

(ii) If Dyloject Approval occurs after June 30, 2010, but on or prior to
January 31, 2011, Parent shall provide the Escrow Agent and Stockholder
Representative with a Release Notice within two (2) Business Days of the date of
Dyloject Approval. The Release Notice shall: (i) specify the date of the
Dyloject Approval and (ii) provide an irrevocable direction to release the
specified number of Escrowed Shares, if any, in accordance with
Section 4.01(b)(ii) of the Merger Agreement to be distributed pursuant to and as
set forth in Schedule A hereto, together with any dividends or other
distributions or property paid or made in respect of such Escrowed Shares, to
the Company Stockholders.

(iii) If Dyloject Approval occurs after January 31, 2011, but on or prior to
June 30, 2011, Parent shall provide the Escrow Agent and Stockholder
Representative with a Release Notice within two (2) Business Days of the date of
Dyloject Approval. The Release Notice shall: (i) specify the date of the
Dyloject Approval and (ii) provide an irrevocable direction to release the
specified number of Escrowed Shares, if any, in accordance with
Section 4.01(b)(ii) of the Merger Agreement to be distributed pursuant to and as
set forth in Schedule A hereto, together with any dividends or other
distributions or property paid or made in respect of such Escrowed Shares, to
the Company Stockholders.

(iv) Parent, the Stockholder Representative and the Escrow Agent acknowledge and
agree that a single Release Notice covering all the Company Stockholders and
their respective numbers of the Escrowed Shares may be provided to the Escrow
Agent in lieu of a separate Release Notice for each Company Stockholder.

 

4



--------------------------------------------------------------------------------

(v) Subject to the provisions of Section 6(d) hereof, upon receipt of a Release
Notice, the Escrow Agent shall deliver to the Transfer Agent for delivery to
each Company Stockholder, within five (5) Business Days, a share certificate
registered in the name of the Company Stockholder evidencing the Escrowed Shares
attributable to such the Company Stockholder released from escrow in connection
with such Release Notice, as well as any dividends, distributions or other
property in the Escrow Fund relating thereto. Subject to the provisions of
Section 6(d) hereof, if, on a date that Escrowed Shares are to be released, the
Escrow Agent holds a stock certificate or other evidence representing more
Escrowed Shares than are to be released, the Escrow Agent shall promptly deliver
the stock certificate or other evidence to Parent’s transfer agent for such
shares and request replacement stock certificates or other evidence in
denominations necessary to allow for the delivery to the Company Stockholder of
the number of Escrowed Shares so released. Promptly after the Escrow Agent
receives the replacement share certificates or other evidence, the Escrow Agent
will send to the Company Stockholder the replacement share certificate or other
evidence of the Escrowed Shares released.

(c) Cancellation.

(i) If Dyloject Approval does not occur on or prior to June 30, 2010, Parent
shall provide the Escrow Agent and Stockholder Representative with written
notice signed by the Chief Executive Officer or Chief Financial Officer of
Parent (a “Cancellation Notice”) within two (2) Business Days of such date. The
Cancellation Notice shall provide an irrevocable direction to deliver to Parent
(or its transfer agent) a number of Escrowed Shares equal to the difference
between the aggregate number of Escrowed Shares deliverable pursuant to
Section 6(b)(i) above and the aggregate number of Escrowed Shares deliverable
pursuant to Section 6(b)(ii) above in accordance with Section 4.01(b)(ii) of the
Merger Agreement, together with any dividends or other distributions or property
paid or made in respect of such Escrowed Shares in the Escrow Fund relating
thereto, to be cancelled or, in the case of property other than capital stock of
Parent, released to Parent.

(ii) If Dyloject Approval does not occur on or prior to January 31, 2011, Parent
shall provide the Escrow Agent and Stockholder Representative with a
Cancellation Notice within two (2) Business Days of such date. The Cancellation
Notice shall provide an irrevocable direction to deliver to Parent (or its
transfer agent) a number of Escrowed Shares equal to the difference between the
aggregate number of Escrowed Shares deliverable pursuant to Section 6(b)(ii)
above and the aggregate number of Escrowed Shares deliverable pursuant to
Section 6(b)(iii) above in accordance with Section 4.01(b)(ii) of the Merger
Agreement, together with any dividends or other distributions or property paid
or made in respect of such Escrowed Shares in the Escrow Fund relating thereto,
to be cancelled or, in the case of property other than capital stock of Parent,
released to Parent.

 

5



--------------------------------------------------------------------------------

(iii) If Dyloject Approval does not occur on or prior to June 30, 2011, Parent
shall provide the Escrow Agent and Stockholder Representative with a
Cancellation Notice within two (2) Business Days of such date. The Cancellation
Notice shall provide an irrevocable direction to deliver to Parent (or its
transfer agent) all Escrowed Shares, together with any dividends or other
distributions or property paid or made in respect of such Escrowed Shares in the
Escrow Fund relating thereto, to be cancelled or, in the case of property other
than capital stock of Parent, released to Parent.

(iv) Subject to the provisions of Section 6(d) hereof, within five (5) Business
Days of the receipt of a Cancellation Notice, the Escrow Agent shall deliver to
Parent, the share certificates evidencing the Escrowed Shares to be cancelled
(the “Cancelled Escrowed Shares”) pursuant to this Section 6, as well as any
dividends or distributions in the Escrow Fund relating thereto. The Cancelled
Escrowed Shares shall be deemed to have been cancelled, and all rights of any
Company Stockholder associated with the ownership of such shares, including but
not limited to the right to receive distributions, shall terminate, as of
June 30, 2010, January 31, 2011 or June 30, 2011, as the case may be, regardless
of when Parent receives the certificates representing such shares. As of any
such date, any Cancelled Escrowed Shares will cease to be shown as issued and
outstanding on the books and records of Parent.

(d) If, within three (3) Business Days following receipt of any Release Notice
or Cancellation Notice, the Stockholder Representative delivers a written notice
to the Escrow Agent and Parent stating its objection to the release or
cancellation of Escrowed Shares and providing, in reasonable detail, the basis
for such objection, the Escrow Agent shall not make any delivery of the Escrowed
Shares, or any portion thereof, but shall retain such shares until the Escrow
Agent shall have either: (i) received joint written instructions signed by
Parent and the Stockholder Representative; or (ii) been directed by a binding
arbitration order or by an order of a court of competent jurisdiction as to the
respective rights of Parent, Stockholder Representative and the Company
Stockholders with respect to the Escrowed Shares, in which case the Escrow Agent
shall disburse the Escrowed Shares in accordance with such instructions or order
as soon as practicable after receipt thereof, unless such instructions or order
otherwise provide. Notwithstanding anything to the contrary contained herein, if
the Escrow Agent receives a joint written instruction from Parent and the
Stockholder Representative as to the disbursement of the Escrowed Shares, the
Escrow Agent shall disburse the Escrowed Shares pursuant to such joint written
instruction.

(e) The number of Escrowed Shares to be released from escrow or cancelled, as
the case may be, in accordance with this Agreement shall be adjusted from time
to time to account for any stock dividends, stock splits, combinations or other
similar recapitalizations affecting Parent Common Stock subsequent to the Merger
Effective Time (each such change, a “Capital Change”). In the event that a
Capital Change occurs subsequent to the Merger Effective Time and prior to the
termination of this Agreement pursuant to Section 8, Parent shall ensure

 

6



--------------------------------------------------------------------------------

that the number of Escrowed Shares to be released from escrow or cancelled, as
the case may be, in accordance with this Agreement takes into account the change
in number of Escrowed Shares that occurred as a result of such Capital Change
and is adjusted, where necessary, such that the number of Escrowed Shares
released from escrow or cancelled, as the case may be, in accordance with this
Agreement is equal to that number of Escrowed Shares that would be eligible for
release or cancellation, as the case may be, had such Capital Change been given
effect immediately prior to the Merger Effective Time. In the event of a Capital
Change after the Merger Effective Time, Parent and the Stockholder
Representative will prepare a revised Schedule A making proportional adjustments
to the numbers of Escrowed Shares thereon to appropriately reflect such Capital
Change.

7. Transfer of Escrowed Shares.

(a) During the term of this Agreement, the interests of the Company Stockholders
in the Escrowed Shares shall not be assignable or transferable, except by
operation of law or the laws of descent and distribution (and in either case the
assignee or transferee shall be subject to the terms and conditions of this
Agreement). During the term of this Agreement, the interest of Parent in the
Escrowed Shares shall not be assignable or transferable, except by operation of
law (and assignee or transferee shall be subject to the terms and conditions of
this Agreement).

(b) Each certificate representing Escrowed Shares held in escrow shall have the
following legend noted conspicuously thereon:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF
THAT CERTAIN ESCROW AGREEMENT DATED [            ], 2010 BY AND AMONG MYRIAD
PHARMACEUTICALS, INC., AMERICAN STOCK TRANSFER AND TRUST COMPANY, AS ESCROW
AGENT, AND FREDERICK E. PIERCE, II, AS STOCKHOLDER REPRESENTATIVE. THIS
CERTIFICATE IS SUBJECT TO RESTRICTIONS ON TRANSFER UNTIL RELEASED FROM SUCH
RESTRICTIONS IN ACCORDANCE WITH THE TERMS OF SUCH ESCROW AGREEMENT.

(c) The Escrow Agent is hereby granted the power to effect any transfer of the
interest of such Company Stockholder in any Escrowed Shares permitted by this
Agreement. Parent will cooperate (and cause its transfer agent to cooperate)
with the Escrow Agent in promptly issuing stock certificates to effect such
transfers (including the cancellation and reissuance of the stock certificates
representing cancelled and other Escrowed Shares).

8. Termination. This Agreement shall terminate upon the earliest to occur of the
following events:

(a) all Escrowed Shares have been either released or cancelled in accordance
with Section 6;

 

7



--------------------------------------------------------------------------------

(b) Parent and the Stockholder Representative agree in writing to terminate this
Agreement, in which case the Escrow Agent shall distribute the Escrowed Shares
in accordance with the joint written instructions of Parent and the Stockholder
Representative;

(c) Dyloject Approval occurs prior to the Merger Effective Time; or

(d) upon termination of the Merger Agreement prior to the Merger Effective Time.

9. Responsibilities and Liability of Escrow Agent.

(a) Duties Limited. The Escrow Agent undertakes to perform only such duties as
are expressly set forth herein. The Escrow Agent may perform its duties through
its agents and affiliates. The Escrow Agent’s duties shall be determined only
with reference to this Agreement and applicable laws and it shall have no
implied duties. The Escrow Agent shall not be bound by, deemed to have knowledge
of, or have any obligation to make inquiry into or consider, any term or
provision of any agreement between Parent, Stockholder Representative, and/or
any other third party which may be referred to herein or as to which the escrow
relationship created by this Agreement relates.

(b) Liability of Escrow Agent. Except in cases of the Escrow Agent’s bad faith,
willful misconduct or gross negligence, the Escrow Agent shall be fully
protected (i) in acting in reliance upon any certificate, statement, request,
notice, advice, instruction, direction, other agreement or instrument or
signature reasonably and in good faith believed by the Escrow Agent to be
genuine, (ii) in assuming that any person purporting to give the Escrow Agent
any of the foregoing in accordance with the provisions hereof, or in connection
with either this Agreement or the Escrow Agent’s duties hereunder, has been duly
authorized to do so, and (iii) in acting or refraining from acting in good faith
when advised to act or refrain to act, as the case may be, by any counsel
retained by the Escrow Agent. The Escrow Agent shall not be liable for any
mistake of fact or law or any error of judgment, or for any act or omission,
except as a result of its bad faith, willful misconduct or gross negligence. The
Escrow Agent shall not be responsible for any loss incurred upon any investment
made under circumstances not constituting bad faith, willful misconduct or gross
negligence.

Without limiting the generality of the foregoing, it is hereby agreed that in no
event will the Escrow Agent and its agents and affiliates be liable for any lost
profits or other indirect, special, incidental or consequential damages which
the parties may incur or experience by reason of having entered into or relied
on this Agreement or arising out of or in connection with the Escrow Agent’s
performance of services hereunder, even if the Escrow Agent was advised or
otherwise made aware of the possibility of such damages; nor shall the Escrow
Agent be liable for acts of God, acts of war, breakdowns or malfunctions of
machines or computers, interruptions or malfunctions of communications or power
supplies, labor difficulties, actions of public authorities, or any other
similar cause or catastrophe beyond the Escrow Agent’s reasonable control.

In the event that the Escrow Agent shall be uncertain as to its duties or rights
hereunder, or shall receive any certificate, statement, request, notice, advice,
instruction, direction or other

 

8



--------------------------------------------------------------------------------

agreement or instrument from any other party with respect to the Escrow Fund
which, in the Escrow Agent’s reasonable and good faith opinion, is in conflict
with any of the provisions of this Agreement, or shall be advised that a dispute
has arisen with respect to the Escrow Fund or any part thereof, the Escrow Agent
shall be entitled, without liability to any person, to refrain from taking any
action other than to keep safely the Escrow Fund until the Escrow Agent shall be
directed otherwise in accordance with Section 6(d) hereof. The Escrow Agent
shall be under no duty to institute or defend any legal proceedings, although
the Escrow Agent may, in its discretion and at the expense of Parent as provided
in Sections 9(c) or 9(d) hereof, institute or defend such proceedings.

(c) Indemnification of Escrow Agent. Parent agrees to indemnify the Escrow Agent
and its officers, directors, employees, agents, affiliates, successors and
assigns for, and to hold it harmless against, any and all claims, suits,
actions, proceedings, investigations, judgments, deficiencies, damages,
settlements, liabilities and expenses (including reasonable legal fees and
expenses of attorneys chosen by the Escrow Agent) as and when incurred, arising
out of or based upon any act, omission, alleged act or alleged omission by the
Escrow Agent or its officers, directors, employees, agents, affiliates,
successors and assigns or any other cause, in any case in connection with the
acceptance of, or performance or non-performance by the Escrow Agent of, any of
the Escrow Agent’s duties under this Agreement, except as a result of the Escrow
Agent’s bad faith, willful misconduct or gross negligence.

(d) Authority to Interplead. The parties hereto authorize the Escrow Agent, if
the Escrow Agent is threatened with litigation or is sued, to interplead all
interested parties in any court of competent jurisdiction and to deposit the
Escrow Fund with the clerk of that court. In the event of any dispute hereunder,
the Escrow Agent shall be entitled to petition a court of competent jurisdiction
and shall perform any acts ordered by such court.

(e) No Representations. The Escrow Agent makes no representations as to the
validity, value, genuineness, or the collectibility of any security or other
document or instrument held by or delivered to the Escrow Agent by or on behalf
of the parties hereto.

10. Removal and Resignation of Escrow Agent.

(a) Removal. Parent and the Stockholder Representative acting together shall
have the right to terminate the appointment of the Escrow Agent at any time by
giving no less than thirty (30) calendar days’ prior written notice of such
termination to the Escrow Agent, specifying the date upon which such termination
shall take effect. Thereafter, the Escrow Agent shall have no further obligation
hereunder except to hold the Escrow Fund as depositary. Parent and the
Stockholder Representative agree that they will jointly appoint a banking
corporation, trust company or other financial institution as successor Escrow
Agent. The Escrow Agent shall refrain from taking any action until it shall
receive joint written instructions from Parent and the Stockholder
Representative designating the successor Escrow Agent. The Escrow Agent shall
deliver all of the Escrow Fund to such successor Escrow Agent in accordance with
such instructions and upon receipt of the Escrow Fund, the successor Escrow
Agent shall be bound by all of the provisions hereof.

 

9



--------------------------------------------------------------------------------

(b) Resignation. The Escrow Agent may resign and be discharged from its duties
and obligations hereunder at any time by giving no less than thirty
(30) calendar days’ prior written notice of such resignation to Parent and the
Stockholder Representative, specifying the date when such resignation will take
effect. Thereafter, the Escrow Agent shall have no further obligation hereunder
except to hold the Escrow Fund as depository. In the event of such resignation,
Parent and the Stockholder Representative agree that they will jointly appoint a
banking corporation, trust company, or other financial institution as successor
Escrow Agent within thirty (30) calendar days of notice of such resignation. The
Escrow Agent shall refrain from taking any action until it shall receive joint
written instructions from Parent and the Stockholder Representative designating
the successor Escrow Agent. The Escrow Agent shall deliver all of the Escrow
Fund to such successor Escrow Agent in accordance with such instructions and
upon receipt of the Escrow Fund, the successor Escrow Agent shall be bound by
all of the provisions hereof.

11. General.

(a) Accounting. Upon each release or cancellation of any of the Escrowed Shares
in the Escrow Fund or the termination of this Agreement, the Escrow Agent shall
render to Parent and the Stockholder Representative an accounting in writing of
the Escrow Fund and all distributions therefrom.

(b) Survival. Notwithstanding anything herein to the contrary, the provisions of
Sections 9(b) and 9(c) hereof shall survive any resignation or removal of the
Escrow Agent, and any termination of this Agreement.

(c) Escrow Agent Fees. The Escrow Agent shall charge a one-time administrative
fee of $3,500.00, and Parent shall be solely liable for the payment of such fee.

(d) Notices. All notices under this Agreement shall be transmitted to the
respective parties, shall be in writing and shall be considered to have been
duly given or served when personally delivered to any individual party, or on
the first (1st) Business Day after the date of deposit with an overnight courier
for next day delivery, postage paid, or on the third (3rd) Business Day after
deposit in the United States Mail, certified or registered, return receipt
requested, postage prepaid, or on the date of telecopy, fax or similar
telephonic transmission during normal business hours of the recipient, as
evidenced by mechanical confirmation of such telecopy, fax or telephonic
transmission; addressed in all cases to the party at his, her or its address set
forth below, or to such other address as such party may hereafter designate:

If to Parent:

Myriad Pharmaceuticals, Inc.

320 Wakara Way

Salt Lake City, UT 84108

Facsimile: 801-214-7992

E-Mail: adrian.hobden@myriadpharma.com

Attention: Adrian N. Hobden, Ph.D.

 

10



--------------------------------------------------------------------------------

Copies to:

Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.

One Financial Center

Boston, MA 02111

Facsimile: 617-542-2241

E-Mail: jlkravetz@mintz.com

Attention: Jonathan L. Kravetz, Esq.

If to the Stockholder Representative:

Frederick E. Pierce, II

[                    ]

[                    ]

Facsimile: [                    ]

E-Mail: [                    ]

Attention: [                    ]

Copies to:

[                    ]

[                    ]

[                    ]

Facsimile: [                    ]

E-Mail: [                    ]

Attention: [                    ]

If to the Escrow Agent:

[                    ]

[                    ]

[                    ]

Facsimile: [                    ]

E-Mail: [                    ]

Attention: [                    ]

Any notice given hereunder may be given on behalf of any party by its counsel or
other authorized representative. In all cases the Escrow Agent shall be entitled
to rely on a copy or a fax transmission of any document with the same legal
effect as it were the original of such document.

(e) Modifications; Waiver. Subject to the provisions of Section 6(a) and 6(e)
regarding the completion and amendment of Schedule A, this Agreement may not be
amended, altered or modified without the express prior written consent of each
of the parties hereto. Notwithstanding the preceding sentence, after the
Effective Time, Schedule A may only be amended, altered or modified by the
parties hereto pursuant to Section 6(e). No course of

 

11



--------------------------------------------------------------------------------

conduct shall constitute a waiver of any terms or conditions of this Agreement,
unless such waiver is specified in writing, and then only to the extent so
specified. A waiver of any of the terms and conditions of this Agreement on one
occasion shall not constitute a waiver of the other terms of this Agreement, or
of such terms and conditions on any other occasion.

(f) Further Assurances. If at any time the Escrow Agent shall consider or be
advised that any further agreements, assurances or other documents are
reasonably necessary or desirable to carry out the provisions hereof and the
transactions contemplated hereby, the parties hereto shall execute and deliver
any and all such agreements or other documents, and do all things reasonably
necessary or appropriate to carry out fully the provisions hereof.

(g) Assignment. This Agreement shall inure to the benefit of and be binding upon
the successors, heirs, personal representatives, and permitted assigns of the
parties hereto. This Agreement may not be assigned by the Escrow Agent, except
that upon prior written notice to Parent and the Stockholder Representative, the
Escrow Agent may assign this Agreement to an affiliated or successor trust
company or other qualified bank entity.

(h) Section Headings. The section headings contained in this Agreement are
inserted for purposes of convenience of reference only and shall not affect the
meaning or interpretation hereof.

(i) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to its rules of
conflict of laws. Each of Parent, Stockholder Representative and Escrow Agent
hereby irrevocably and unconditionally consents to submit to the exclusive
jurisdiction of the courts of the State of Delaware and of the United States of
America located in the State of Delaware (the “Delaware Courts”) for any
litigation arising out of or relating to this Agreement and the transactions
contemplated hereby (and agrees not to commence any litigation relating thereto
except in such courts), waives any objection to the laying of venue of any such
litigation in the Delaware Courts, and agrees not to plead or claim in any
Delaware Court that such litigation brought therein has been brought in any
inconvenient forum. Each of the parties hereto agrees, (a) to the extent such
party is not otherwise subject to service of process in the State of Delaware,
to appoint and maintain an agent in the State of Delaware as such party’s agent
for acceptance of legal process, and (b) that service of process may also be
made on such party by prepaid certified mail with a proof of mailing receipt
validated by United States Postal Service constituting evidence of valid
service. Service made pursuant to (a) or (b) above shall have the same legal
force and effect as if served upon such party personally with the State of
Delaware.

(j) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

[the next page is the signature page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

MYRIAD PHARMACEUTICALS, INC. BY:  

 

NAME:   TITLE:   STOCKHOLDER REPRESENTATIVE

 

Frederick E. Pierce, II, solely in his capacity as Stockholder Representative
AMERICAN STOCK TRANSFER AND TRUST COMPANY, as Escrow Agent BY:  

 

NAME:   TITLE:  

[SIGNATURE PAGE TO ESCROW AGREEMENT]



--------------------------------------------------------------------------------

Schedule A

[TO COME]

 

A-1